Exhibit 21.1 Nova Lifestyle, Inc. and Subsidiaries as of September 30, 2011 Name Jurisdiction of Incorporation Percentage Owned by Registrant Nova Furniture Limited British Virgin Islands % Diamond Bar Outdoors, Inc. California, U.S. % Nova Furniture (Dongguan) Co., Ltd. People’s Republic of China % Nova Furniture Macao Commercial Offshore Ltd. Macao % Nova Dongguan Chinese Style Furniture Museum People’s Republic of China % Wholly owned subsidiary of Nova Furniture Limited Wholly owned subsidiary of Nova Furniture (Dongguan) Co., Ltd.
